99 F.3d 1133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ervin WALLACE, Plaintiff-Appellant,v.Donnie HILL, Jail Administrator, Chesterfield County Jail;Bernie Ballard;  Ralph Freeman, Sheriff ofChesterfield County;  Earl Campbell,Jailer, Chesterfield CountyJail, Defendants-Appellees.
No. 96-6357.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Oct. 23, 1996.

Ervin Wallace, Appellant Pro Se.  Mark Wilson Buyck, Jr., L. Hunter Limbaugh, WILLCOX, MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina;  Bernie Ballard, Pageland, South Carolina, for Appellees.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinions accepting the magistrate judge's recommendations and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Wallace v. Hill, No. CA-93-2195-2-20AJ (D.S.C. Sept. 28, 1994;  Jan. 25, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED